Filed 1/26/22 D-Rock Technology v. Sweeney CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 D-ROCK TECHNOLOGY, INC.,
             Plaintiff and Respondent,
                                                                          A160495
 v.
 CHARLES P. SWEENEY, AXXIS                                            (Alameda County
 FINANCIAL, LLC,                                                      Super. Ct. No.
                                                                    RG14750838)
             Defendants and Appellants.
         Plaintiff D-Rock Technology, Inc. (D-Rock) sued defendants Axxis
Financial, LLC and its managing director Charles P. Sweeney for breach of
contract, conversion, breach of fiduciary duty, concealment and unjust
enrichment based on D-Rock’s mistaken $100,000 direct deposit overpayment
to Sweeney. Sweeney cross-complained, alleging breach of contract and
promissory fraud.1
         A jury found in D-Rock’s favor for the full amount of the mistaken
overpayment but awarded a credit for Sweeney’s unreimbursed expenses. It
found against Sweeney on the cross-complaint. Sweeney filed motions for a
new trial and judgment notwithstanding the verdict, which the trial court
denied.



       Generally, we shall refer to Axxis and Sweeney collectively as
         1

“Sweeney,” unless the context indicates otherwise.

                                                               1
      Sweeney raises three primary issues on appeal. He maintains the
court prevented him from presenting a defense by denying a motion to compel
production of documents and granting motions in limine by D-Rock. He
further maintains the court erred in denying his motion to file a fourth
amended cross-complaint and, at trial, to add a common count for services
rendered. Lastly, he maintains the court erred in denying his motion for a
new trial based on “newly discovered” evidence of certain D-Rock bank
statements and denying his request for judgment notwithstanding the
verdict.
      We conclude none of these claims have merit and affirm the judgment.
                                BACKGROUND
      We set forth the facts to the limited extent necessary to address the
issues raised on appeal.2
      In early 2013, George Gonzalez, the CEO, CFO, and CTO of D-Rock,
entered into a written contractor agreement with Sweeney, the managing
director of Sweeney’s company, Axxis. Sweeney was to serve as D-Rock’s



      2   Sweeney has included in his opening brief five pages of “facts” that
are unsupported by any citation to the record, in violation of California Rules
of Court, rule 8.204(a)(1)(C). Seeking to avoid the stricture of this rule of
court, Sweeney asserts this section of his brief sets forth “events of this case
. . . which were excluded from the trial,” so he intentionally provided no
citations “to avoid any possible implication that Sweeney was presenting
facts from the trial record.” This explanation gets him nowhere. “When
practicing appellate law, there are at least three immutable rules: first, take
great care to prepare a complete record; second, if it is not in the record, it did
not happen; and third, when in doubt, refer back to rules one and two.”
(Protect Our Water v. County of Merced (2003) 110 Cal.App.4th 362, 364.)
Moreover, it is not our task to go hunting through the record to ferret out
where in the record evidence of these supposed facts, or at the very least a
proper offer of proof, appears. Accordingly, we disregard this five-page “fact”
section. (See Herriott v. Herriott (2019) 33 Cal.App.5th 212, 222, fn. 15.)

                                        2
“Interim Chief Financial Officer and Head of Business Development,” with
his primary responsibility to “mak[e] the necessary introduction and briefings
to funding sources to close on the capital required to execute on the
contractual requirements for the anchor customer, Indovision, which is
estimated to be $15M in equity financing.” D-Rock agreed to pay Sweeney
$20,000 per month via direct deposit to his Axxis bank account and
“[r]easonable travel expenses.” The parties agreed to “negotiate in good faith
a permanent position.”
      Sweeney introduced D-Rock to Indovision, “the pioneer pay TV provider
in Indonesia,” and D-Rock and Indovision entered into a partnership
agreement. Under the agreement, D-Rock was to “provide to Indovision an
exclusive right to market, use and resell the XStream HD VOD Service to
consumers. . . .” D-Rock agreed, among other things, to “[r]edesign the Media
Server to reduce functionality and cost in support [of] the Hospitality VOD
services using D-Rock’s existing ASIC.”
      Ultimately, D-Rock “had no funding . . . to start the Indovision project”
and “had to just let the project go and move on.” D-Rock never sold anything
to Indovision, and D-Rock “never made any money from Indovision.”
      By December 2013, Gonzalez was dissatisfied with Sweeney’s
performance in finding investors and terminated the contractor agreement.
A few days later, Sweeney told D-Rock he had found a new investor. D-Rock
and Sweeney “re-negotiated with a limited scope” for Sweeney to work about
20 hours per week, this time at a rate of $10,000 per month, plus D-Rock
would now provide health insurance. Gonzalez changed the automatic
transfer from $20,000 per month to $10,000 per month.
      Because D-Rock’s insurance carrier would not provide Sweeney with
health insurance unless he was a D-Rock employee, D-Rock placed Sweeney


                                       3
on the company payroll and began to pay him the $10,000 via their “ ‘bi-
monthly payroll.’ ” D-Rock, however, mistakenly continued to transfer
$10,000 per month to Axxis via automatic transfer.
         In June 2014, D-Rock terminated Sweeney’s employment, effective
June 30th, and made his final payroll payment. However, the automatic
transfer of $10,000 per month inadvertently continued to be made to Axxis’s
account until Gonzalez realized, after a call from D-Rock’s accountant in late
September or early October, that the automatic transfer was mistakenly still
being made. Gonzalez explained he did not balance the company checkbook,
nor had he noticed the monthly $10,000 automatic payments going to Axxis
in 2014.
         Gonzalez “turned the automatic transfer off” on November 10th, after
the November 7th payment had been made. D-Rock then demanded
repayment from Sweeney.
         When Sweeney did not make repayment, D-Rock brought this action for
breach of contract, conversion, breach of fiduciary duty, concealment, and
unjust enrichment. Sweeney cross-complained, alleging causes of action for
breach of contract and promissory fraud based on D-Rock’s termination of his
employment in June 2014 and alleged failure to negotiate with him in good
faith.
         About three months before trial, the trial court denied Sweeney’s
motion to amend the fourth amended cross-complaint to add a cause of action
for fraud. At trial, the court also denied Sweeney’s request to add a common
count for “Goods and Services Rendered.”




                                         4
      The jury found for D-Rock on its mistaken receipt and conversion
causes of action and awarded D-Rock $93,5133 in damages, plus pre-
judgment interest from the date the claim for repayment was made. As to
the cross-complaint, the jury found for D-Rock on Sweeney’s claims for breach
of contract and promissory fraud. The court denied Sweeney’s motion for new
trial and request for judgment notwithstanding the verdict.
                                DISCUSSION
Denial of Motion to Compel Production of Documents
      Sweeney maintains the court abused its discretion in denying his
motion to compel production of six years of D-Rock’s and its affiliates’ bank
statements. He asserts the court “totally rejected the Request At-Issue
outright and with prejudice.”
      Axxis4 propounded discovery requests that included production of all of
D-Rock’s bank statements from March 2010 through February 2016. That
time period included two years before D-Rock was formed. The specific
request at issue was for “ ‘Monthly statements for EACH bank account owned
or controlled by YOU or YOUR AFFILIATES.’ ”
      After D-Rock objected, Axxis filed a motion to compel production of
documents and further interrogatory responses, which the trial court denied.
In its order, the court stated it “agrees with D-Rock that each of the Requests
for Production that are the subject of this Motion are overbroad, too general,
and not reasonably particularized, as required by, e.g., Calcor Space Facility
Inc. v. Superior Court (1997) 53 Cal.App.4th 216, 221–223. Those



      3The difference between the amount awarded and the $100,000
overpayment was due to certain of Sweeney’s unreimbursed expenses, which
D-Rock conceded.
      4   The discovery requests were propounded by Axxis only.

                                       5
deficiencies, in turn, make responding to these Requests, as phrased, unduly
burdensome. . . . [¶] This order does not preclude Axxis from propounding
more narrowly drafted Requests for Production that identify, with reasonable
particularity, the specific categories of documents that Axxis actually seeks to
prove its claims or defend against D-Rock’s claims.” (Italics added.) The
order further imposed sanctions on Axxis and its counsel in the amount of
$4,895.
      Based on the overbroad time frame, alone, the court’s order denying
Axxis’s motion to compel but allowing it to propound “more narrowly drafted
Requests for Production” was not an abuse of discretion.5
      Axxis, however, chose not to propound any more “narrowly drafted
Requests for Production.” Instead, it subpoenaed the bank records directly
from Wells Fargo Bank. It did not receive the records until after trial. It now
claims it “could not in good faith file a second motion to compel a second
request for monthly bank statements because it would violate the law of the
case in contempt of the trial court . . . [and] would also inevitably be
vulnerable to discovery sanctions as well as contempt sanctions.”
      Appellants misconstrue both the trial court’s order and the doctrine of
“law of the case.” “ ‘The doctrine of “law of the case” deals with the effect of
the first appellate decision on the subsequent retrial or appeal: The decision
of an appellate court, stating a rule of law necessary to the decision of the
case, conclusively establishes that rule and makes it determinative of the
rights of the same parties in any subsequent retrial or appeal in the same



      5 Appellants claim the order “only allowed new requests that were
‘more narrowly drafted’ in a particular way urged by Calcor Space Facility v.
Superior Court (1997) 53 Cal.App.4th 216. The plain language of the order
includes no such limitation.

                                         6
case.’ (9 Witkin, Cal. Procedure (4th ed. 1997) Appeal, § 895, p. 928.)”
(Morohoshi v. Pacific Home (2004) 34 Cal.4th 482, 491, italics omitted.)
      Even if the doctrine applied in these circumstances, which it does not,
the trial court’s order was not, as appellants assert, “with prejudice.” The
order specifically indicated it did “not preclude Axxis from propounding more
narrowly drafted Requests for Production that identify, with reasonable
particularity, the specific categories of documents that Axxis actually seeks to
prove its claims or defend against D-Rock’s claims.”
      In short, Axxis was not foreclosed from propounding new, more
narrowly tailored, requests for production of documents, and appellants fail
to demonstrate how this discovery order was an abuse of discretion.
Motions in Limine
      Sweeney also claims the trial court’s rulings on D-Rock’s motions in
limine were unfair and denied him due process, and therefore are reversible
per se. However, a “court’s ruling on a motion in limine is reviewed for abuse
of discretion,” (Piedra v. Dugan (2004) 123 Cal.App.4th 1483, 1493) which is
appellant’s burden to establish. (Blank v. Kirwan (1985) 39 Cal.3d 311, 331.)
“The routine and proper application of state evidentiary law does not impinge
on a defendant’s due process rights.” (People v. Riccardi (2012) 54 Cal.4th
758, 809, overruled on another ground in People v. Rangel (2016) 62 Cal.4th
1192, 1216.)
      Sweeney’s briefing on this issue, spanning almost 50 pages of his
opening brief, is far from a model of clarity and we address the rulings to
which he appears to object by category.6




      6As noted by D-Rock, “it is difficult to summarize briefly and concisely
the myriad claims in Sweeney’s ‘unfairness’ sections. . . .”

                                       7
      Evidence supporting damages claims made in cross-complaint:
Sweeney describes the court’s in limine rulings as excluding “any evidence
that suggested to the jury damages greater than what the trial court felt
were available to Sweeney based on its review of the pretrial record and . . .
Copeland,”7 specifically excluding evidence about Sweeney’s claimed “lost
opportunities.” Although not identified by Sweeney in his briefing, these
appear to be rulings on motions in limine numbers 1, 3, 7, and 8, which
concerned Sweeney’s claimed damages.8
      However, the issue of damages in connection with the cross-complaint
is a moot point since the jury found against Sweeney and in favor of D-Rock
on the cross-complaint. Thus, even if the trial court erred in excluding
evidence of Sweeney’s claimed damages, an issue we need not and do not
reach, any error was harmless because the jury never reached the issue of



      7  In Copeland v. Baskin Robbins U.S.A. (2002) 96 Cal.App.4th 1251,
the court held: “the appropriate remedy for breach of a contract to negotiate
is not damages for the injured party’s lost expectations under the prospective
contract but damages caused by the injured party’s reliance on the agreement
to negotiate.” (Id. at pp. 1260–1261, fn. omitted.) “[D]amages for breach of a
contract to negotiate an agreement are measured by the injury the plaintiff
suffered in relying on the defendant to negotiate in good faith. This measure
encompasses the plaintiff’s out-of-pocket costs in conducting the negotiations
and may or may not include lost opportunity costs. The plaintiff cannot
recover for lost expectations (profits) because there is no way of knowing
what the ultimate terms of the agreement would have been or even if there
would have been an ultimate agreement.” (Id. at pp. 1262–1263, fns.
omitted.)
      8 At the hearing on the motions in limine, Sweeney did not contest the
rulings on numbers 2, 4, 5, and after clarification, the ruling on motion in
limine number 6, thereby forfeiting any challenge to these rulings on appeal.
As to motion in limine number 8, the court ruled if Sweeney decided to
introduce the evidence identified in the motion, he “must approach the Court
and give me an offer of proof.”

                                       8
damages. (See Piedra v. Dugan, supra, 123 Cal.App.4th at p. 1493 [any error
in refusing jury instruction on damages was harmless because jury found for
defendant, and never reached the issue of damages].)
      Evidence of liability on cross-complaint. Sweeney next complains that
the in limine rulings “exclude[d] several categories of Sweeney’s most
favorable evidence of D-Rock’s liability and his lack of liability.” He identifies
these as “(a) the defined and concrete value that the [Indovision Partnership
Agreement] created for D-Rock on the day it was executed, (b) the availability
of non-D-Rock technology with which the joint venture partners or Indovision
could have carried out the goals of the IPA; and (c) the availability of
Sweeney ’s other opportunities.” Relying on Kelly v. New West Federal
Savings (1996) 49 Cal.App.4th 659 (Kelly), Sweeney asserts “[i]t was
impossible to explain [the] events and the motivations of the parties” absent
this evidence.
      In Kelly, the plaintiffs brought a personal injury action after being
injured on an elevator that stopped between floors, known as “ ‘mis-
level[ing].’ ” (Kelly, supra, 49 Cal.App.4th at p. 664.) The building had two
elevators next to each other, one small and one large. One plaintiff testified
at her deposition that she was on the smaller one, while the other plaintiff
testified at her deposition that she could not recall which elevator was
involved. (Id. at pp. 664–665.)
      During discovery, plaintiffs learned an employee of the defendant
elevator maintenance company had worked on the large elevator the day of
the accident because it was mis-leveling and returned a week later to do
“major repairs” on that elevator. (Kelly, supra, 49 Cal.App.4th at p. 665.)
After “ ‘further thought and a review of the photographs,’ ” the plaintiff who




                                        9
had testified she was on the small elevator stated in a declaration that she
was “ ‘now . . . not sure if it was the large or small elevator.’ ” (Id. at p. 666.)
      The court granted the elevator maintenance company’s motions in
limine to exclude any evidence that plaintiffs were in the large elevator, any
evidence related to the functioning of the large elevator, and the testimony of
plaintiffs’ expert, who at deposition had testified primarily about the large
elevator problems. (Kelly, supra, 49 Cal.App.4th at pp. 667–668.) The Court
of Appeal reversed, stating “It is a misuse of a motion in limine to attempt to
compel a witness or a party to conform his or her trial testimony to a
preconceived factual scenario based on testimony given during pretrial
discovery.” (Id. at p. 672, italics omitted.) A “court abuses its discretion
when it precludes a party from trying a case on a theory consistent with
existing evidence, even though the pretrial testimony of the party relating to
how the accident occurred is contrary to the theory.” (Id. at pp. 672–673.)
      Sweeney maintains “[t]he parallels between Kelly and this case are
therefore unmistakable.” He asserts in Kelly, the elevator company “ ‘sought
to compel plaintiffs to try the case solely on the basis that the accident
occurred on the smaller elevator, urging that any evidence relating to the
large elevator was irrelevant.’ [Citation.] Here, D-Rock [assertedly] sought
to compel Sweeney to try the case solely on the basis that the [Indovision
Partnership Agreement] value to D-Rock was purely speculative and
undefined, that no non-D-Rock technology existed to carry out the IPA, and
that Sweeney had no other opportunities from which his non-compete
precluded him.”
      The circumstances in Kelly and this case are not comparable. The court
excluded no evidence that Sweeney learned, after his deposition, that his
claimed economic injuries were caused by a different mechanism. Indeed,


                                         10
Sweeney claims the excluded evidence was admissible to “to explain [the]
events and the motivations of the parties.”
      Further, and contrary to Sweeney’s claim, the trial court excluded
certain evidence as to damages but allowed its admission for background
purposes. The court, for example, indicated “you can use the marketing
materials to say this is what the prospective or the potential value of the deal
might have been if that box had ever been manufactured. And that’s frankly
simply going to come in as fluff around the edges to give the background to
the jury. And if anybody crosses a line and makes it seem as though that’s a
calculation of the damages I will declare a mistrial.”
      Comments by court. Lastly, Sweeney claims certain comments by the
trial court during the hearing on the motions in limine were factually
inaccurate “rulings.” He sets forth what he asserts are the “actual facts,”
citing to evidence either in the trial record or, in one instance, to certain Web
sites.9
      The court’s comments about the evidence at the hearing were not
“rulings,” nor did those comments prevent the evidence Sweeney cites from
being introduced at trial. To the extent he provides record citations to the
“actual facts” (and not improper extra-record references), he effectively
concedes the motions in limine did not exclude evidence of those facts.
      In sum, Sweeney has failed to show any error in the trial court’s in
limine rulings. And even if the court erred in excluding certain evidence



      9 Sweeney claims the court’s comment during the motion in limine
hearing that “ ‘in Indonesia . . . $300 is a lot . . . for a streaming box’ ” was a
factually inaccurate “ruling.” Sweeney fails to explain how this comment was
a “ruling,” or identify any evidence to the contrary that was excluded.
Instead, on appeal, he cites, improperly, to sources outside the record about
wealth in Indonesia.

                                        11
regarding his claimed damages, there was no prejudice given that the jury
found for D-Rock on the cross-complaint and never reached the issue of
damages.
Denial of Motion to Amend Cross-Complaint
      Sweeney maintains the trial court further erred in denying his motion
to amend the cross-complaint to add a cause of action for fraud (in addition to
his cause of action for promissory fraud) and in denying his request to add a
common count for “services rendered.”
      We review the denial of a motion for leave to file an amended complaint
for abuse of discretion. (Baranchik v. Fizulich (2017) 10 Cal.App.5th 1210,
1217.) “We never presume error; an appellant must affirmatively show error
by an adequate record.” (Ibid.)
      About three months before trial began, Sweeney filed a motion to
amend his fourth amended cross-complaint to add a cause of action for fraud.
Sweeney’s counsel declared that he “was unaware of this claim until we
received documents from third parties and completed recent depositions of
the parties. This new information revealed new dimensions to the fraud of
which the Cross-complainant had been unaware.”
      The trial court denied the motion, stating its reasons in a lengthy,
single-spaced order. The motion indicated it would “ ‘add a cause of action for
Fraud which is distinct from Promissory Fraud and is based on newly
discovered evidence.’ . . . Although neither the notice of motion nor
supporting declaration discloses or explains this, the memorandum states in
a conclusory manner that the amendments also include ‘[r]efinement and
clarification of the Breach of Contract and Promissory Fraud allegations.’ ”
The court indicated the “motion does not sufficiently comply with Cal. Rules
of Court (CRC) 3.1324 and does not demonstrate cause for permission to


                                       12
amend the cross-complaint, which has already been amended three times and
been the subject of three prior rounds of pleading challenges. Among other
things . . . Cross-Complainants have been dilatory in seeking to add
approximately 15 pages of new allegations and a new legal theory four and
one-half years after the answer was filed.” The court noted counsel’s
declaration in support of the motion “does not provide a satisfactory reason
why Cross-Complainants did not seek to amend at any earlier time or what
specific ‘facts’ they allegedly discovered that they could not have discovered
more promptly. . . .” Lastly, the trial court stated “Cross-Complainants’
insufficiently explained delay in seeking amendment would result in
prejudice to Cross-Defendants if the amendments were permitted at this late
date.”
         Sweeney maintains the court erred because the proposed amendment
“simply added a new wrinkle to Sweeney’s long-standing allegation that he
had been duped into securing the [Indovision Partnership Agreement] for D-
Rock.” He also claims the court was wrong in finding he was dilatory in
seeking the amendment because the court “was not involved in discovery and
appeared unaware that Sweeney was effectively forced to conduct his own
investigation. . . .” As to prejudice to D-Rock, Sweeney claims “any concerns
regarding prejudice could have been addressed through a continuance.”
         Sweeney’s arguments are, themselves, contradictory. On the one hand,
he claims he needed to amend the cross-complaint to add an entirely new
cause of action, and on the other hand, that the proposed amendment was
only a “new wrinkle” that “simply completed the story.” This does not begin
to demonstrate an abuse of discretion by the trial court. It is also wholly
unclear why being “effectively forced to conduct his own investigation,” which
is the essence of discovery, demonstrates he was not dilatory.


                                       13
      His assertion that any concerns about prejudice to D-Rock could have
been alleviated by a continuance, likewise, does not establish any abuse of
discretion on the part to the trial court. Prejudice is “clearly shown . . .
[where the defendant] had not discovered or deposed many of the witnesses
who would support the new allegations, and had not marshaled evidence to
oppose the [new] contention.” (Magpali v. Farmers Group, Inc. (1996)
48 Cal.App.4th 471, 486–487.) “Where the trial date is set, the jury is about
to be impaneled, counsel, the parties, the trial court, and the witnesses have
blocked the time, and the only way to avoid prejudice to the opposing party is
to continue the trial date to allow further discovery, refusal of leave to amend
cannot be an abuse of discretion.” (Id. at p. 488.)
      As for Sweeney’s assertion that the court abused its discretion in
denying his request at the outset of trial to add a common count to the cross-
complaint, the court told Sweeney’s attorney: “I have not received anything
with regard to a cross-complainant’s request to amend the cross-complaint.”
Counsel responded “We did propose jury instructions. There was an
opposition filed. We think that as the evidence comes in we would be entitled
to a common count of quantum meruit. . . . [¶] [The Court]: Then you should
have amended it earlier, sir. And no, we will not be entertaining new
theories as we have the jury sitting in the jury room waiting for opening
statement. [¶] [Counsel]: That’s fine. And we were not going to amend at
this point anyway.”
      Later, midway through trial, Sweeney filed a motion to add a common
count for “Goods and Services Rendered” as set forth in CACI No. 371. The
court also denied this motion, stating Sweeney’s counsel “requested [CACI
No.] 371 on service[s] had and received. As I think I mentioned briefly
yesterday, we went through three demurrers and a motion for summary


                                        14
judgment refining the causes of action that [Sweeney’s counsel] was
presenting in this trial. [CACI No.] 371 was not one of them and so it will be
excluded.”
      Sweeney maintains the court treated him unfairly, because it had
allowed D-Rock’s common count for mistaken payment. To begin with,
Sweeney’s requests to amend made at the outset of, and mid-way through,
trial were made so late that the prejudice flowing from a continuance was
self-evident. Further, Sweeney had already disclaimed any intent to amend
the cross-complaint to add a common count.
      In short, Sweeney has not shown any abuse of discretion by the trial
court in denying his twelfth-hour requests to amend, yet again, his fourth
amended cross-complaint.
Denial of Motion for New Trial
      Sweeney also claims the trial court erred in denying his motion for a
new trial based on newly discovered evidence, namely the monthly bank
statements he received about a week after trial concluded in response to the
subpoena of Wells Fargo records.
      “A party may base a motion for new trial on ‘[n]ewly discovered
evidence, material for the party making the application, which he could not,
with reasonable diligence, have discovered and produced at the trial.’ (Code
Civ. Proc., § 657, subd. 4.) However, new trials for newly discovered evidence
are disfavored. [Citation.] A party moving for new trial on the basis of newly
discovered evidence must show: (1) the evidence is newly discovered, (2) it
could not with reasonable diligence have been discovered and produced
earlier, and (3) the evidence is material. [Citation.] Evidence is material if it
is likely to have produced a different result. (Santillan v. Roman Catholic
Bishop of Fresno (2012) 202 Cal.App.4th 708, 728. . . .) Whether a reasonable


                                       15
effort was made to discover the evidence, and whether it was material are
questions addressed to the sole discretion of the trial court, and will not be
disturbed absent a manifest showing of abuse of discretion.” (Missionary
Guadalupanas of Holy Spirit Inc. v. Rouillard (2019) 38 Cal.App.5th 421,
438.)
        To begin with, Sweeney failed to demonstrate reasonable diligence in
discovering and obtaining the Wells Fargo bank statements. He admits the
trial court, in its order denying the motion to compel production, specifically
stated Axxis could “propound[] more narrowly drafted Requests for
Production that identify, with reasonable particularity, the specific categories
of documents that Axxis actually seeks to prove its claims or defend against
D-Rock’s claims.” As we have discussed, Axxis failed to do so and Sweeney
now seeks to excuse that failure on the ground any attempt to propound more
narrowly drafted requests would have run afoul of the “law of the case”
doctrine. However, as we have explained, Sweeney is incorrect. No legal
doctrine barred a more tailored discovery request.
        Sweeney also failed to demonstrate that these records were material.
He claims the statements proved “Gonzalez had actual and constructive
knowledge of the $10,000 direct deposits . . . [which] would have shown there
was no mistake.” The critical issue, however, was not whether Gonzalez had
actual or constructive knowledge of the $10,000 direct deposits made to
Sweeney from January to November 2014. The issue was whether those 10
direct deposit payments were duplicates and made to Sweeney in error.
“ ‘ “[M]oney paid under a mistake of fact may be recovered back, however
negligent the party paying may have been in making the mistake. . . .” ’ ”
(Doyle v. Matheron (1957) 148 Cal.App.2d 521, 522–523 (Doyle).)




                                       16
         Gonzalez testified that as soon as the fact the payments had been made
in error was brought to his attention after questions by D-Rock’s accountant,
he demanded repayment. Even if Gonzalez had actual knowledge those
direct deposit payments were being made, that knowledge does not
demonstrate he realized the payments were made in error and based on a
mistake of fact.
         Accordingly, the court did not err in denying Sweeney’s motion for new
trial.
Denial of Motion for Judgment Notwithstanding the Verdict
         Finally, Sweeney maintains the trial court erred in denying his motion
for judgment notwithstanding the verdict (JNOV).
         “ ‘ “A motion for judgment notwithstanding the verdict may be granted
only if it appears from the evidence, viewed in the light most favorable to the
party securing the verdict, that there is no substantial evidence in support.” ’
[Citation.] If there is any substantial evidence, contradicted or
uncontradicted, to support the verdict, we affirm the verdict.” (Burch v.
CertainTeed Corp. (2019) 34 Cal.App.5th 341, 348 (Burch).)
         At the outset, we note the trial court denied what it termed Sweeney’s
“request” for JNOV due to failure to file a motion in compliance with Code of
Civil Procedure section 629, subdivision (b). In its order denying the motion
for new trial, the trial court noted that a motion for judgment
notwithstanding the verdict “does not appear separately on the Court’s law
and motion calendar and Defendants’ do not appear to have paid a filing fee
related to such a motion. Thus, even though the parties have separately
briefed a motion for judgment notwithstanding the verdict, the Court does
not consider such a motion to be properly before the Court. To the extent the




                                        17
Court is required to rule on the motion for judgment notwithstanding the
verdict, either procedurally or substantively, the motion is DENIED.”
      The court cited to Code of Civil Procedure section 629, subdivision (b),
which provides in part: “A motion for judgment notwithstanding the verdict
shall be made within the period specified by Section 659 for the filing and
service of a notice of intention to move for a new trial. The moving, opposing,
and reply briefs and any accompanying documents shall be filed and served
within the periods specified by Section 659a, and the hearing on the motion
shall be set in the same manner as the hearing on a motion for new trial
under Section 660.”
      Sweeney does not dispute that he did not properly file a motion for
judgment notwithstanding the verdict and did not pay a filing fee for such a
motion. Instead, he asserts—incorrectly—that the “trial court rejected the
motion without explanation.” As we have recited, the court did, indeed,
provide an explanation—that Sweeney failed to file a motion in compliance
with statutory requirements.
      Sweeney also does not dispute that substantial evidence supported the
verdict. After D-Rock noted in its respondent’s brief that an appellate court
reviews the denial of a JNOV motion for substantial evidence, Sweeney
stated in his reply brief that he “is not appealing on the conventional basis of
questioning the sufficiency of D-Rock’s evidence.” Instead, he states “we are
requesting that this court reweigh the evidence de novo” using the “proper
legal standard.” The apparent support for this request is an excerpt from
Oakland Raiders v. Oakland-Alameda County Coliseum, Inc. (2006)
144 Cal.App.4th 1175, which states: “An appellate court reviews the grant or
denial of a motion for JNOV de novo using the same standard as the trial
court. [Citation.] A JNOV must be granted where, viewing the evidence in


                                       18
the light most favorable to the party securing the verdict, the evidence
compels a verdict for the moving party as a matter of law.” (Id. at p. 1194.)
      Sweeney has confused this court’s standard of review of a trial court’s
ruling, and the substantive standard that applies when ruling on a JNOV
motion. Our review of a JNOV ruling is the same as that of the trial court,
and thus de novo. We therefore determine whether “any substantial
evidence, contradicted or uncontradicted” supports the verdict (Burch, supra,
34 Cal.App.5th at p. 34810), and Sweeny does not dispute that there is such
evidence. Accordingly, JNOV was properly denied.
      Sweeney nevertheless maintains JNOV should have been granted
because “undisputed evidence showed that D-Rock received benefits for the
payments and that Sweeney detrimentally relied on them.”
      “ ‘ “It is now settled . . . that money paid under a mistake of fact may be
recovered back, however negligent the party paying may have been in
making the mistake, unless the payment has caused such a change in the
position of the other party that it would be unjust to require him to
refund.” ’ ” (Doyle, supra, 148 Cal.App.2d at pp. 522–523.) The defense of
detrimental reliance on a mistake, however, requires that the reliance be
reasonable and that ordering a refund be unjust. (Id. at p. 523; Ghirardo v.
Antonioli (1996) 14 Cal.4th 39, 54.)

      10 “ ‘On appeal from the denial of a motion for judgment
notwithstanding the verdict, we determine whether there is any substantial
evidence, contradicted or uncontradicted, supporting the jury’s verdict.
[Citations.] If there is, we must affirm the denial of the motion. [Citations.]’
[Citations.] For evidence to be substantial, it must be of ponderable legal
significance, reasonable, credible, and of solid value. [Citation.] The ‘focus is
on the quality, not the quantity, of the evidence.’ [Citation.] We resolve all
evidentiary conflicts and indulge all reasonable inferences in support of the
judgment.” (Jorge v. Culinary Institute of America (2016) 3 Cal.App.5th 382,
396.)

                                       19
      Sweeney claims that, even if the extra $10,000 monthly direct deposit
payments were a mistake, he detrimentally relied on these payments and
changed his position based on them by “provid[ing] additional services and
dropp[ing] clients in reliance on D-Rock’s payments and requests for
services.” (Boldface omitted.)
      To begin with, Sweeney did not plead reliance on receipt of the
mistakenly made $10,000 payments as an affirmative defense in his answer
to the complaint. Instead, he alleged he was entitled to the extra payments
because his $20,000 per month agreement did not change after his first
termination in December 2013 (which the jury found was not true), and that
the extra payments after his second termination in June 2014 were severance
payments (which the jury also found was not true). Nor did he request that
the jury be instructed on his claimed reliance defense as to the additional,
mistakenly made payments. (In contrast, he did request such an instruction
as to his claimed reliance on D-Rock’s false promises.) Accordingly, Sweeney
doubly forfeited this issue—first, by failing to plead this affirmative defense
in his answer and secondly by failing to ask that the defense be submitted to
the jury. (See Department of Finance v. City of Merced (2019) 33 Cal.App.5th
286, 294 [“ ‘Affirmative defenses must not be pled as “terse legal conclusions,”
but “rather . . . as facts ‘averred as carefully and with as much detail as the
facts which constitute the cause of action and are alleged in the complaint.’ ”
[Citation.] “A party who fails to plead affirmative defenses waives them.” ’ ”];
People v. Lucas (2014) 60 Cal.4th 153, 299 [failure to request instructions
forfeits claim], overruled on other grounds in People v. Romero and Self
(2015) 62 Cal.4th 1, 53, fn. 19.)
      Further, Sweeney points to no evidence that he relied on his receipt of
the extra, mistakenly made direct deposits, as opposed to the agreed-upon


                                       20
monthly payment he received via the payroll payments, in providing services
to D-Rock or dropping other clients. Nor does he point to any evidence that
the claimed reliance on the extra, erroneously made payments was
reasonable.
      In sum, even had Sweeney filed a proper motion for JNOV in
compliance with Code of Civil Procedure section 629, which he failed to do, he
forfeited his belatedly raised reliance defense by failing to plead it and by
failing to ask for instructions on it. And, in any case, this court does not
conduct a de novo review of the evidence but rather, reviews for substantial
evidence, an issue Sweeney does not address or dispute.
                                DISPOSITION
      The judgment is affirmed. Costs on appeal to respondent.




                                       21
                                         _________________________
                                         Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
East, J.




A160495, D-Rock Tech. Inc. v. Sweeney et al

                                    22